       Case 3:20-cr-03298-JLS Document 21 Filed 01/04/21 PageID.39 Page 1 of 1



 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                      SOUTHERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                CASE NO.: 20CR3298-JLS
 8                      Plaintiff,            Hon. Janis L. Sammartino
 9         v.
10   Mario Alberto Corona-Solorzano,          ORDER CONTINUING MOTION
                                              HEARING/TRIAL SETTING
11                      Defendant.
12

13

14         Pursuant to joint motion and good cause appearing, IT IS HEREBY

15   ORDERED that the Motion Hearing/Trial Setting currently scheduled for January

16   15, 2021 be continued to February 12, 2021 at 1:30 p.m.

17         For the reasons set forth in the joint motion, the Court finds that the ends of

18   justice will be served by granting the requested continuance, and these outweigh the

19   interests of the public and the defendant in a speedy trial. Accordingly, the delay

20   occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).

21         IT IS SO ORDERED.

22
     Dated: January 4, 2021
23

24

25

26
27

28



                                              1
